DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 40-42, 44-53, and 55-60 are pending. Claims 44-46, 48, 50-53 and 55-60 are withdrawn. Claims 1-39, 43 and 54 are cancelled. Claim 40 was amended to add that the amount of the MDR-1 pgp inhibitor is in an amount that inhibits efflux of bizelesin from the MDR-1 pgp pump. Claims 41, 42 and 49 were amended to improve the language of the claims. Therefore, Claims 40-42, 47 and 49 are examined. 

Election/Restrictions Reminder
Applicant elected Group I product claims 40-49 in the reply filed on 03/13/2020. During a telephone conversation with Christine Wise on 6/16/2020 a provisional election was made without traverse to prosecute the invention of myeloma as the cancer, wherein the MDR-1 pgp pump inhibitor is present (specifically electing cyclosporine) and wherein melphalan is not required.

Priority
This application is a continuation of U.S. Application No. 15/583,108, filed May 1, 2017, which is a continuation of U.S. Application No. 14/437,786, which is the U.S. National Stage of International Application No. PCT/US2013/066200, filed October 22, 2013, which designates 

Information Disclosure Statement
No Information Disclosure Statement(s) was filed.

Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Maintained - Claims 40-41, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. ("Preclinical Antitumor Activity of Bizelesin in Mice." Clinical Yeager et al. ("Autologous bone marrow transplantation in patients with acute nonlymphocytic leukemia, using ex vivo marrow treatment with 4-hydroperoxycyclophosphamide." The New England Journal of Medicine (30 Jun 1986); 315(3):141-147), Zsido et al. (“Resistance of CHO cells expressing P-glycoprotein to cyclopropylpyrroloindole (CPI) alkylating agents.” Biochemical Pharmacology; Volume 43, Issue 8, 15 April 1992, Pages 1817-1822; ABSTRACT), Butryn et al. (Cancer Chemotherapy and Pharmacology volume 34, pages44–50(1994), ABSTRACT) and Hochman et al. (US 2010/0196403).

Claimed invention
Independent Claim 40 is drawn to a set of agents comprising bizelesin and bone marrow stem cells and a MDR1 pgp pump inhibitor, at an amount that inhibits efflux of bizelesin from the MDR-1 pgp pump.

Prior art
Carter reports that bizelesin has antitumor efficacy against a broad spectrum of murine tumor models. See Table I. A single bolus i.v. treatment is highly active against i.p. implanted leukemias including P388 and L1210 leukemias. See ‘Results’, 1st paragraph. 

However, Carter does not teach 1) bone marrow stem cells or 2) a MDR1 pgp pump inhibitor.
	
Yeager teaches that autologous bone marrow transplantation (ABMT) (with marrow incubated ex vivo) in combination with chemotherapy may provide long-term control of leukemia. See 146, last paragraph. ABMT during remission provides hematopoietic stem cells and removes a common issue of graft-vs-host disease after other types of transplantation. See ‘Discussion’, first paragraph. 
	
Regarding 1) bone marrow stem cells, one of ordinary skill in the art would have found it obvious to combine the teachings of Carter and Yeager because both references provide techniques for treating leukemia. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Carter teaches that chemotherapy with bizelesin is effective for treating leukemia while Yeager teaches that autologous bone marrow transplantation (ABMT) in combination with chemotherapy may be useful for long-term control of leukemia. Therefore, one of ordinary skill in the art would have found it prime facie obvious to provide bizelesin chemotherapy and bone marrow stem cells by ABMT for treatment of leukemia. The artisan would have reasonably expected that the combination therapy would provide successful treatment of leukemia.

Regarding 2), a MDR1 pgp pump inhibitor, it is known that cyclopropylpyrroloindoles such as U-77779 (bizelesin) are antitumor agents belonging to the class of minor groove binders that are able to form covalent bonds with DNA via the cyclopropylpyrroloindole (CPI) group. However, such agents are susceptible to a multidrug resistance (MDR) phenotype in Chinese hamster ovary (CHO) cells. For a sequence of MDR cell lines showing increasing expression of P-glycoprotein (Pgp) there were corresponding increments in the level of resistance to U-73975, arguing that Pgp is the key determinant in resistance of the MDR cells to CPI agents. MDR cells treated with U-73975 showed diminished generation of covalent adducts on DNA as well as increased resistance to cytotoxicity. See Zsido, abstract.  Multidrug-resistant mouse leukemia (P388/Adriamycin-resistant) and human (KB/vinblastine-resistant) cells were also found to have developed resistant to bizelesin. See Butryn, abstract.
Hochman describes an invention for overcoming the issue of multidrug resistance by combining a MDR1 pgp inhibitor (see abstract, 0005, 0006, 0019; Claim 37) with a drug that is resisted such as bizelesin (see 0102).  The invention is based on providing agents to meet the need for providing therapeutic agents of augmenting intracellular activity of chemotherapeutic compounds by specific inhibition of MDR efflux activity. See 0015.
One of ordinary skill in the art would have understood from the teachings of Zsido and Butryn that resistance to bizelesin may develop and that resistance develop in cells expressing increased Pgp. The artisan would have found it obvious to combine the teaching of Zsido and Butryn with the teachings of Carter because they are concerned with the use of bizelesin for therapeutic treatment. The artisan would have reasonably sought to find ways to overcome resistance against bizelesin treatment that develop. Thus, the artisan would have found it obvious to further combine the teachings of Hochman. Hochman teaches that administration of a MDR1 pgp pump inhibitor can be used to overcome resistance against drugs such as bizelesin. The MDR1 pgp pump inhibitor is disclosed as meeting the need to inhibit efflux of the therapeutic agent to overcome resistance. Therefore, one of ordinary skill in the art would have found it obvious to combine bizelesin therapy with MDR1 pgp pump inhibitor at effective amounts claimed to minimize resistance against bizelesin treatment.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

For Claim 41, wherein the therapeutically effective dose of bizelesin is approximately 1 µg/m2 to approximately 20 µg/m2, Carter teaches doses at 15 µg/kg. See Table 1.

For Claim 47, wherein the bone marrow stems cells are purified to decrease the number of circulating tumor cells, Yeager teaches that the bone marrow is suggests incubation of marrow
suspensions with pharmacologic agents to eradicate ("purge") residual leukemic cells while sparing normal hematopoietic stem cells. See p. 145, right column, 1st paragraph.

For Claim 49, wherein the cancer is leukemia, lymphoma or myeloma, both Carter and Yeager teaches treatment of leukemia.

Response to arguments
At page 6, Applicant argues against the references individually and points out certain teachings that are lacking from them. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, any teaching allegedly lacking from one reference is disclosed or suggested by another reference or a combination of references.

Applicant argues that an “obvious to try” rationale requires a finite number of identified, predictable potential solutions to the recognized need or problem. First, the rejection is not based on an “obvious to try” rationale. The rejection is based on the recognized problem that bizelesin resistance may develop by expulsion from a cancer cell expressing increased Pgp and recognized ways to overcome such resistance against therapeutic agents by administration of a MDR1 pgp pump inhibitor to overcome resistance against drugs susceptible to pgp efflux. Therefore, one of ordinary skill in the art would have found it obvious to combine bizelesin therapy with MDR1 pgp pump inhibitor at effective amounts claimed to minimize resistance against bizelesin treatment. There if a clear and finite solution provided by the prior art as there is no need to pick and choose from an overwhelming multiplicity of solutions as suggested by Applicant. Bizelesin is the main drug discussed in the primary reference, Carter. While it is also mentioned amongst a list of other drugs in the secondary reference, Hochman, the rejection does not require picking bizelesin from that list.

Applicant further states, at the bottom of page 6 to page 7, that Carter teaches that bizelesin is effective for treating leukemia and further argues that Carter does not disclose that there is resistance against bizelesin in the murine model. Thus, Applicant argues that there is no reason to look at a second reference. Applicant states that only through hindsight is the rejection made. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). While bizelesin provided effective treatment, the prior art teaches that bizelesin is susceptible to efflux by pgp pump wherein the cancer may become resistant to bizelesin. It is a natural desire of the skilled artisan to improve upon what is already known. Thus, the artisan would have sought to provide protection for bizelesin and prevent the cell from developing resistance by inhibiting the MDR1 pgp pump. 
At page 7, Applicant outlines how the invention works. However, the invention claimed is rendered prima facie obvious by the prior art as outlined above.
 
B.	Claims 40-42, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. in view of Yeager et al., Zsido et al., Butryn et al., and Hochman et al., as applied to claims 40-41, 47 and 49 above, in further view of Qadir et al. (“Cyclosporin A Is a Broad-Spectrum Multidrug Resistance Modulator.” Clinical Cancer Research; Vol. 11, 2320–2326, March 15, 2005.

Claimed invention 
Claim 42 recites the MDR-1 pgp pump inhibitor is cyclosporine.

Prior art
The disclosures for Carter, Yeager, Zsido, Butryn and Hochman are outlined above. However, their combination does not expressly teach cyclosporine. However, Qadir teaches that cyclosporin A (i.e., cyclosporine) is useful as a broad-spectrum multidrug resistance modulator for minimizing resistance against active chemotherapeutics. See abstract. Qadir discloses broad-spectrum modulation by cyclosporin A may make it effective in diverse malignancies in which multiple MDR proteins are expressed. See last paragraph at page 2325. It was shown to be effective against Pgp. See first 2 paragraphs of ‘Discussion’. In addition to the positive clinical trial in AML, clinical trials of cyclosporin A in combination with chemotherapy regimens in solid tumors have also generated encouraging results. See last paragraph at page 2325.

As outlined above, the artisan would have reasonably sought to find ways to overcome multidrug resistance in cells expressing Pgp. Thus, the artisan would have found it obvious to further combine the teachings of Qadir because Qadir teaches cyclosporin A is effective against Pgp and useful for diverse malignancies in which multiple MDR proteins (Pgp). Given that Hochman teaches anti Pgp agents can be used to minimize resistance against agents such as bizelesin, one of ordinary skill in the art would have found it obvious to combine bizelesin therapy with cyclosporin A which is effective against Pgp to minimize resistance against bizelesin treatment.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments
	Applicant argues that the addition of Qadir does not remedy the deficiencies of Carter, Yeager, Zsido, Butryn and Hochman. However, for reasons stated above, the alleged deficiencies are not found.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629